In an action to recover commissions alleged to be due under contracts of employment, plaintiff appeals from an order denying his motion to examine defendant before trial. Order affirmed, with $10 costs and disbursements. On consideration of plaintiff’s complaint, which consists for the most part of vague and indefinite allegations of fact and conclusions of law, and of his notice of motion and supporting affidavits, which are equally vague and indefinite as to the facts which he desires to establish, we cannot say that'the denial of plaintiff’s motion was an improper exercise of discretion. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur.